DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims

In response to the correspondence received 2/23/21:
Claims 1 – 23 are pending in the application.  
The nonstatutory double patenting rejection is withdrawn due to amendment of the independent claim.  
The rejections under 35 U.S.C. 103 are withdrawn due to amendment.  

Election/Restrictions

Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 12, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.  

Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/13/20 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.




Response to Arguments

Applicant’s arguments, see Applicant’s arguments/Remarks/amendments, filed 2/23/21, with respect to the claims at issue have been fully considered and are persuasive.  The double patenting rejection is withdrawn.  

Allowable Subject Matter

Claims 1 – 5 and 7 - 12 are allowed.  

Reasons for Allowance

The following is the Examiner’s reasons for allowance:  regarding independent claim 1, the prior art of record does not teach or suggest an aqueous dental glass ionomer composition for use in the treatment of cavitated carious lesions, wherein the glass ionomer composition comprises
(A)    a reactive particulate glass,
(B)    a water-soluble, polymerizable polymer comprising acidic groups, which is reactive with the particulate glass in a cement reaction, whereby the polymerizable polymer has a polymer backbone and pendant groups having one or more polymerizable carbon-carbon double bonds,
(C)    a polymerization initiator system comprising a redox initiator; wherein the redox initiator contains (i) an inorganic peroxodisulphate salt, (ii) an aromatic amine, and (iii) an aromatic sulfinate salt; wherein the dental glass ionomer composition is used as a permanent direct restoration.

The closest prior art of record is believed to be WO 03/011232 to Mitra, Sumita, B. hereinafter “Mitra”.  Mitra is directed to water-based medical and dental cements (pg. 2, line 1).  

Regarding claims 1 - 4 and 10, Mitra teaches a composition at Example 1, pg. 16, comprising 12.5 parts AA:ITA, 12.5 parts AA:ITA:IEM (water soluble polymerizable copolymer), 5 parts HEMA (hydroxyethyl methacrylate / water soluble monomer) and 20 parts water. The powder portion was formulated from 100 parts FAS I, 1.2 parts STS and 1 part PS (STS / PS are initiators). The powder and liquid were combined at a 2.7 : 1 powder / liquid mix ratio (two pack). From pg. 13 FAS I is an ascorbic acid treated FAS (fluoroaluminosilicate) glass powder made by US 5154762, AA:IA:IEM Polymer B s a copolymer of acrylic acid and itaconic acid where 16 mole percent of the acid groups of the copolymer are reacted with isocyanatoethyl methacrylate to yield pendent methacrylate groups on the copolymer backbone. This copolymer is made by the process of Example 11 of US 5130347 also to Mitra, Sumita B. hereinafter “Mitra B”. Materials PS (potassium persulfate) and STS, (sodium p-toluene sulfonate) are components of the initiator system. From the NPL titled 2-Hydroxyethyl methacrylate, the monomer is freely soluble in water and is hydrolysis stable at a pH of 4 - 7 and has a molecular weight of 130.14 g/mol (see pg.
Mitra teaches that cements of the invention can be used on deep restorations (carious lesions), large crown buildups, endodontic restorations, attachment of orthodontic brackets etc. and show good promise as a universal restorative (pg. 12).  

Mitra does not teach or suggest the use of a redox initiator system as claimed.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER A. SALAMON whose telephone number is (571)-270-3018.  The examiner can normally be reached on M-F: 9AM - 6PM.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

PAS										4/5/21

/PETER A SALAMON/Primary Examiner, Art Unit 1796